Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.     Claims 1, 21, 28 are objected to because of the following informalities: 
	Claim 1, line 16,  the voltage terminal  should be – the input voltage terminal—
	Claim 21, line 12,  the voltage terminal  should be – the input voltage terminal--
Claim 28, line 13,  the voltage terminal  should be – the input voltage terminal--
Appropriate correction is required.
   


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3. Claims 1, 3-8 are  rejected under 35 U.S.C. 103 as being unpatentable over Dosluoglu ( US US20160233192A1) and Hebert (US20080309442A1).
With regard to claim 1, Dosluoglu teaches a power converter, comprising: a substrate ( e.g., 113, Fig. 1);
a ground terminal ( see GND, Fig. 1, Fig. 2);
an input voltage terminal configured to receive a raw input voltage( VDD, Fig. 1, Fig. 2; an interconnection terminal configured to provide a regulated output voltage ( e.g., Vout, Fig. 1, Fig. 2) to a load ( device connected to the Vout, Fig. 1, Fig. 2);

a voltage regulator  ( e.g., 224, 226, Fig. 2)comprising a first switch( e.g., 224, Fig. 2) and a second switch ( e.g., 226, Fig. 2) , wherein the first switch( e.g., 224, Fig. 2) is connected to the input voltage terminal( e.g., VDD, Fig. 2)  and the second switch  ( e.g., 226, Fig. 2) is connected to the ground terminal ( GND, Fig. 2) , wherein each of the first switch and the second switch ( e.g., 224, 226, Fig. 2) of the voltage regulator are positioned directly over the top side of the inductor ( e.g., 219, Fig.2) ( see [0025] ,The HS switch and the LS switch are located between VDD couplings 221 a and GND couplings 221 b. As can be seen by way of a comparison with FIG. 1, the inductor structures 119 a, b shown in FIG. 1 are also between VDD and GND connections, and the inductor structures are therefore substantially matched to the size of the HS and LS switch structures)  such that the inductor is positioned between the voltage regulator and the substrate( see the inductor 119a is between the regulator 111 and  part of 113( substrate) that beneath the 119a, Fig. 1, the part of 113 that beneath 119  is similar to the part of 106 beneath 130 in Fig. 6 of Applicant’s specification) , wherein the inductor ( e.g., 119a, Fig. 1) is stacked directly over the substrate( part of 113 beneath the 119, Fig. 1), wherein the ground terminal ( GND, Fig. 1) and the voltage terminal  ( VDD, Fig. 1) are located at the bottom side of the inductor ( 119 a, Fig. 1) ( see VDD and GND terminal is at the bottom side of 119 a, see Fig. 6 in applicant’s specification, VDD and GND ( terminal P and G)  at bottom side 161,  while 161 is at the bottom side of inductor 130 but not attach to the bottom surface of inductor 130. This is the same condition as described  in Fig. 1 of  Dosluoglu) , and wherein the voltage regulator ( e.g., 224, 226, Fig. 2) is connected to the ground terminal ( Gnd, Fig. 2)  and the input voltage terminal (VDD, Fig. 2).

Hebert teaches  each of the first switch and the second switch of the voltage regulator  ( e.g., 210, Fig. 3 , 210 is control circuit in converter/regulator and Dosluoglu teaches control circuit in regulator includes first switch and second switch as discussed above) are stacked directly over the top side of the inductor ( top of 100, Fig. 3) ( as seen in Fig. 1, contact 170 is part of inductor 100, therefore, the  switches of voltage regulator( 201)  is stacked directly over the top side of the inductor. Further, as seen in Fig. 6 of applicant specification, connection wires are between switch 121, 122, and inductor 130, is considered to be part of the inductor so that the switches are stacked directly over the top side of the inductor. And the connection wires in Fig. 6 of applicant’s specification is  similar to 170 shown in Fig. 1 and 3 of Hebert)  such that inductor ( e.g., 100, Fig. 3)  is stacked directly between the voltage regulator ( e.g., 210, Fig. 3)  and the substrate ( layer beneath bottom 170, Fig. 3, also Dosluoglu teaches substrate is  directly under the inductor) ( Also see Fig. 15 , also shows that switches of the voltage regulator ( 1230) are stacked directly over the top of inductor (1200)) .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the module  of Dosluoglu, to each of the first switch and the second switch of the voltage regulator to be stacked directly over the top side of the inductor such that inductor to be stacked directly between the voltage regulator and the substrate, as taught by Hebert, in order to avoid use additional device such as micro-bumps to connect the regulator and the substrate, implement an integrated structure, reduce the power loss and reduce the manufacture cost.  
With regard to claim 3, the combination of Dosluoglu and Hebert teaches all the limitations of claim 1, and Dosluoglu further teaches the inductor further comprises a first lateral side ( side of 221a VDDpower, Fig. 2)  opposite a second lateral side( side of 221b GNDpower, 
With regard to claim 4, the combination of Dosluoglu and Hebert teaches all the limitations of claim 1, and Dosluoglu further teaches the inductor further comprises a first end side ( e.g., side of 219 near Vout, Fig. 2)  opposite a second end side (  side of 219 near Lx, Fig. 2) ; and the interconnection terminal( e.g., Vout, Fig. 2)  is positioned adjacent the first end side ( side of 219 near Vout, Fig. 2).
With regard to claim 5, the combination of Dosluoglu and Hebert teaches all the limitations of claim 3, and  Dosluoglu further teaches   the input voltage terminal ( Vdd, Fig. 1)  is positioned adjacent the first lateral side and the bottom side ( see Vdd is at bottom and lateral of 119a/b, Fig. 1) ; and the ground terminal ( GND, Fig. 1) is positioned adjacent the second lateral side and the bottom side ( see Gnd is at second lateral and bottom of 119a/b, Fig. 1) .
With regard to claim 6, the combination of Dosluoglu and Hebert teaches all the limitations of claim 1, and  Dosluoglu further teaches the inductor ( e.g., 119a/b, Fig. 1) further comprises a first lateral side ( side of 119a near vdd, Fig. 1, or VDDPOWER side , Fig. 2)   opposite a second lateral side ( side of 119a near gnd, Fig. 1, GNDPOWER side, Fig. 2 ) , and a first end side ( side of 219 near Vout, Fig. 2) opposite a second end side ( side of 219 near Lx, Fig. 2) ; the first switch ( 224 are near VDD, Fig. 2) is positioned adjacent to the first later lateral side (VDDPOWER side , Fig. 2); the second switch(226 near GND, Fig. 2)  is positioned adjacent the second lateral side ( GND power side, Fig. 2); the interconnection terminal is positioned adjacent the first end side;  the input voltage terminal ( Vdd, Fig. 1)  is positioned adjacent the first lateral side and the bottom side ( see Vdd is at bottom and lateral of 119a/b, Fig. 1) ; and the ground terminal ( GND, Fig. 1) is positioned adjacent the second lateral side and the bottom side ( see GND is at second lateral and bottom of 119a/b, Fig. 1) 
With regard to claim 7, the combination of Dosluoglu and Hebert teaches all the limitations of claim 1, and  Dosluoglu further teaches a plurality of the voltage regulators ( e.g., regulator a ( 624a and 626a), regulator b ( 624b, and 626b)  Fig. 6 )arranged on the substrate (113, Fig. 1) ( regulators are insides soc with eVR, which is arranged on 113 through contact, also Fig. 15 of Hebert also shows that regulator 1230 arranges on substrate 1250 through contact 1300) each of the plurality of voltage regulators connected to the ground terminal ( e.g., GND, Fig. 6)  and the input voltage terminal ( e.g., VDD, Fig. 6) ; and a plurality of the inductors ( 119a, 119b, Fig. 6, Fig. 1)  arranged on the substrate ( 113, Fig. 1) , each of the inductor outputs ( output of 119a, 119b, Fig. 6) connected to the interconnection terminal ( e.g., Vout, Fig. 6).
With regard to claim 8, the combination of Dosluoglu and Hebert teaches all the limitations of claim 1.
Dosluoglu does not teach the inductor comprises a magnetic core.
	However, Hebert teaches the inductor comprises a magnetic core ( e.g., 110, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the module  of Claim 1  , to configure the inductor with a magnetic core, as taught by Hebert, in order to increase the strength of magnetic field in an electromagnetic coil by a factor of several hundred times than it would be without the core.


9 is rejected under 35 U.S.C. 103 as being unpatentable over Dosluoglu ( US US20160233192A1) and Hebert (US20080309442A1) in further view of 
 Doyle (US20140253279).
	With regard to claim 9, the combination of  Dosluoglu and Hebert  teaches all the limitations of claim 1, Dosluoglu further teaches the inductor includes a first inductor ( e.g., 419a, Fig. 6)  and a second inductor ( e.g., 419b, Fig. 6), but not wherein the first inductor includes a magnetic core with a first conductive winding thereabout, and wherein the second inductor includes the magnetic core with a second conductive winding thereabout 180° out of phase with the first conductive winding.
	However, Doyle  teaches the inductor includes a first inductor ( first discrete inductor, [0012])  and a second inductor (second discrete inductor [0012])  , wherein the first inductor includes a magnetic core ( common core, [0012]) with a first conductive winding ( e.g., first set of windings, [0012])   thereabout, and wherein the second inductor(second discrete inductor [0012])   includes the magnetic core with a second conductive winding ( a second set of windings, [0012]) thereabout 180° out of phase with the first conductive winding( {0071}, two adjacent inductor are out of phase by 180)  .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the module  of Claim 1  , to configure the first inductor to include a magnetic core with a first conductive winding thereabout, and wherein the second inductor includes the magnetic core with a second conductive winding thereabout 180° out of phase with the first conductive winding, as taught by Doyle. The benefit of using a magnetic core is to increase the strength of magnetic field in an electromagnetic coil by a factor of several hundred times than it would be without the core. Further, using the multi-phase structure reduce the output current, improve the hot spot of the substrate, reduce the ripple current at the output, reduce the RMS-current power dissipation and reduce transitional losses.

4. Claims 21-26, 28-30,32 are rejected under 35 U.S.C. 103 as being unpatentable over Dosluoglu ( US US20160233192A1) in view of Hebert (US20080309442A1) and Bittner (US5568044B2).
With regard to claim 21, Dosluoglu teaches a power converter, comprising:
a substrate ( e.g., 113, Fig. 1);
a ground terminal ( see GND, Fig. 1, Fig. 2);
an input voltage terminal configured to receive a raw input voltage( VDD, Fig. 1, Fig. 2; an interconnection terminal configured to provide a regulated output voltage ( e.g., Vout, Fig. 1, Fig. 2) to a load ( device connected to the Vout, Fig. 1, Fig. 2);
an inductor ( e.g., 219, Fig.  2, 119a/119b , Fig. 1) arranged on the substrate ( e.g., 113, Fig. 1)  and having an inductor output ( see terminal of 219 connected to the Vout, Fig. 2)  connected to the interconnection terminal ( Vout, Fig. 2), wherein the inductor  ( see 119a/119b has top side and bottom side, Fig. 1) comprises a top side opposite a bottom side; and
a voltage regulator  ( e.g., 224, 226, Fig. 2)comprising a first switch( e.g., 224, Fig. 2) and a second switch ( e.g., 226, Fig. 2) , wherein the first switch( e.g., 224, Fig. 2) is connected to the input voltage terminal( e.g., VDD, Fig. 2)  and the second switch  ( e.g., 226, Fig. 2) is connected to the ground terminal ( GND, Fig. 2) , wherein each of the first switch and the second switch ( e.g., 224, 226, Fig. 2) of the voltage regulator are positioned directly over the top side of the inductor ( e.g., 219, Fig.2) ([0025]The HS switch and the LS switch are located between VDD couplings 221 a and GND couplings 221 b. As can be seen by way of a comparison with FIG. 1, the inductor structures 119 a, b shown in FIG. 1 are also between VDD and GND connections, and the inductor structures are therefore substantially matched to the size of the HS and LS switch structures) such that the inductor is positioned between the voltage regulator and the substrate( see the inductor 119a is between the regulator 111 and  part of 113( substrate) that beneath the 119a, Fig. 1, the part of 113 that beneath 119  is similar 
Dosluoglu  does not teach each of the first switch and the second switch of the voltage regulator are stacked directly over the top side of the inductor such that inductor is stacked directly between the voltage regulator and the substrate,  and a controller connected to the voltage regulator, wherein the controller is operative to regulate a duty cycle of the first switch and the second switch to provide a predetermined voltage at the interconnection terminal.
Hebert teaches  each of the first switch and the second switch of the voltage regulator  ( e.g., 210, Fig. 3 , 210 is control circuit in converter/regulator and Dosluoglu teaches control circuit in regulator includes first switch and second switch as discussed above) are stacked directly over the top side of the inductor ( top of 100, Fig. 3) ( as seen in Fig. 1, contact 170 is part of inductor 100, therefore, the  switches of voltage regulator( 201)  is stacked directly over the top side of the inductor. Further, as seen in Fig. 6 of applicant specification, connection wires are between switch 121, 122, and inductor 130, is considered to be part of the inductor so that the switches are stacked directly over the top side of the inductor. And the connection wires in Fig. 6 of applicant’s specification  is  similar to 170 shown in Fig. 1 and 3 of Hebert)  such that inductor ( e.g., 100, Fig. 3)  is stacked directly between the voltage regulator ( e.g., 210, Fig. 3)  and the substrate ( layer beneath bottom 170, Fig. 3, also Dosluoglu teaches substrate directly 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the module  of Dosluoglu, to each of the first switch and the second switch of the voltage regulator to be stacked directly over the top side of the inductor such that inductor to be stacked directly between the voltage regulator and the substrate, as taught by Hebert, in order to avoid use additional device such as micro-bumps to connect the regulator and the substrate, implement a integrated structure, reduce the power loss and reduce the manufacture cost.  
	Further, Bittner teaches a controller ( e.g., 2, 3, 4, 5, 6, 7, 8, 9, Fig. 1) connected to the voltage regulator ( e.g., 11, 13, 15, Fig. 1), wherein the controller( e.g., 2, 3, 4, 5, 6, 7, 8, 9, Fig. 1)  is operative to regulate a duty cycle of the first switch ( e.g., 11, Fig. 1) and the second switch ( e.g., 13, Fig. 1)  to provide a predetermined voltage ( see claim 1 of Bittner,   generating an error signal based on a difference between a voltage corresponding to said output voltage at said output terminal and a first reference voltage level and varying the duty cycle of said square wave generator in response to said error signal to cause said output voltage to be of a predetermined voltage level) at the interconnection terminal ( Vout, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the module  of Dosluoglu and Hebert  , to configure a controller to be connected to the voltage regulator, and configure the controller to be operative to regulate a duty cycle of the first switch and the second switch to provide a predetermined voltage at the interconnection terminal, as taught by Bittner, in order to use an effective method to control the voltage regulator to achieve predetermined voltage at the output, avoid the variation of the output voltage to affect the performance, provide a constant predetermined voltage to satisfy the user’s requirement.
With regard to claim 22, the combination of Dosluoglu , Hebert  and Bittner teaches all the limitations of claim 21,  Dosluoglu further teaches the inductor further comprises a first lateral side ( side of 221a VDDpower, Fig. 2)  opposite a second lateral side( side of 221b GND power, Fig. 2) ; the first switch  ( 224 near VDD, Fig. 2)  positioned adjacent to the first later lateral side ( VDDPower of  221a, Fig. 2); and the second switch ( e.g., 226 near GND , Fig.2)  is positioned adjacent the second lateral side ( GNDPower of 221b, Fig. 2) .
With regard to claim 23, the combination of Dosluoglu , Hebert  and Bittner teaches all the limitations of claim 22,   Dosluoglu further teaches the input voltage terminal ( Vdd, Fig. 1)  is positioned adjacent the first lateral side and the bottom side ( see Vdd is at bottom and lateral of 119a/119b, Fig. 1) ; and the ground terminal ( GND, Fig. 1) is positioned adjacent the second lateral side and the bottom side ( see Gnd is at second lateral and bottom of 119a, 119b, Fig. 1).
With regard to claim 24, the combination of Dosluoglu , Hebert   and Bittner teaches all the limitations of claim 21, and Dosluoglu further teaches a first end side ( e.g., side of 219 near Vout, Fig. 2)  opposite a second end side (  side of 219 near LX, Fig. 2) ; and the interconnection terminal( e.g., Vout, Fig. 2)  is positioned adjacent the first end side ( side of 219 near Vout, Fig. 2).
With regard to claim 25, the combination of Dosluoglu Hebert and Bittner teaches all the limitations of claim 21, Dosluoglu further teaches the inductor ( e.g., 119a, Fig. 1) further comprises a first lateral side ( side of 119a/b near vdd, Fig. 1, or VDDPOWER side , Fig. 2)   opposite a second lateral side ( side of 119a/b near gnd, Fig. 1, GNDPOWER side, Fig. 2 ) , and a first end side ( side of 219 near Vout, Fig. 2) opposite a second end side ( side of 219 near LX, Fig. 2) ; the first switch ( 224 are near VDD, Fig. 2) is positioned adjacent to the first later lateral side (VDDPOWER side , Fig. 2); the second switch(226 near GND, Fig. 2)  is positioned adjacent the second lateral side ( GND power side, Fig. 2); the interconnection terminal ( Vout, Fig. 2) is positioned adjacent the first end side ( side of 219 near Vout, Fig. 2);  the input voltage 
With regard to claim 26, the combination of Dosluoglu , Hebert and Bittner teaches all the limitations of claim 21.
Dosluoglu does not teach the inductor comprises a magnetic core.
	However, Hebert teaches the inductor  comprises a magnetic core ( e.g., 110, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the module  of Claim 21  , to configure the inductor with a magnetic core, as taught by Hebert, in order to increase the strength of magnetic field in an electromagnetic coil by a factor of several hundred times than it would be without the core.
With regard to claim 28, Dosluoglu  teaches  a system on-chip comprising: a power converter, comprising: a substrate ( e.g., 113, Fig. 1);
a ground terminal ( see GND, Fig. 1, Fig. 2);
an input voltage terminal configured to receive a raw input voltage( VDD, Fig. 1, Fig. 2); an interconnection terminal configured to provide a regulated output voltage ( e.g., Vout, Fig. 1, Fig. 2) to a load ( device connected to the Vout, Fig. 1, Fig. 2);
an inductor ( e.g., 219, Fig.  2, 119a/119b , Fig. 1) arranged on the substrate ( e.g., 113, Fig. 1)  and having an inductor output ( see terminal of 219 connected to the Vout, Fig. 2)  connected to the interconnection terminal ( Vout, Fig. 2), wherein the inductor  ( see 119a/119b has top side and bottom side, Fig. 1) comprises a top side opposite a bottom side; and
a voltage regulator  ( e.g., 224, 226, Fig. 2)comprising a first switch( e.g., 224, Fig. 2) and a second switch ( e.g., 226, Fig. 2) , wherein the first switch( e.g., 224, Fig. 2) is connected to the 
Dosluoglu  does not teach each of the first switch and the second switch of the voltage regulator are stacked directly over the top side of the inductor such that inductor is stacked directly between the voltage regulator and the substrate,  and a controller connected to the voltage regulator, wherein the controller is operative to regulate a duty cycle of the first switch and the second switch to provide a predetermined voltage at the interconnection terminal.
Hebert teaches  each of the first switch and the second switch of the voltage regulator  ( e.g., 210, Fig. 3 , 210 is control circuit in converter/regulator and Dosluoglu teaches control 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system-on-chip  of Dosluoglu, to each of the first switch and the second switch of the voltage regulator to be stacked directly over the top side of the inductor such that inductor to be stacked directly between the voltage regulator and the substrate, as taught by Hebert, in order to avoid use additional device such as micro-bumps to connect the regulator and the substrate, implement an integrated structure, reduce the power loss and reduce the manufacture cost.  
However, Bittner teaches a controller ( e.g., 2, 3, 4, 5, 6, 7, 8, 9, Fig. 1) connected to the voltage regulator ( e.g., 11, 13, 15, Fig. 1), wherein the controller( e.g., 2, 3, 4, 5, 6, 7, 8, 9, Fig. 1)  is operative to regulate a duty cycle of the first switch ( e.g., 11, Fig. 1) and the second switch ( e.g., 13, Fig. 1)  to provide a predetermined voltage ( see claim 1 of Bittner,   generating an error signal based on a difference between a voltage corresponding to said output voltage at said output terminal and a first reference voltage level and varying the duty cycle of said square wave generator in response to said error signal to cause said output voltage to be of a  at the interconnection terminal ( Vout, Fig. 1). the capacitor ( e.g., 16, Fig. 1) is connected to the interconnection terminal ( e.g., Vout, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system on chip  of Dosluoglu and Hebert , to regulate a duty cycle of the first switch and the second switch to provide a predetermined voltage at the interconnection terminal and a capacitor connected to the interconnection terminal, and  configure the capacitor to be connected  to the interconnection terminal , as taught by Bittner, in order to use an effective method to control the voltage regulator to achieve predetermined voltage at the output, avoid the variation of the output voltage to affect the performance, provide a constant predetermined voltage to satisfy the user’s requirement. Further the capacitor is used to  discharge excess or unwanted charge, maintain the voltage regulator at a predetermined voltage to satisfy the user’s requirements. 
With regard to claim 29, the combination of Dosluoglu, Hebert  and Bittner teaches all the limitations of claim 28, and Dosluoglu further teaches the another power converter connected in parallel to the power converter ( see Fig. 6, one converter 624a, 626a 119a, another converter 624d, 626d and 419a, the input of both converter are VDD and output are connected to Vout, therefore, the two converter are in parallel).
With regard to claim 30, the combination of Dosluoglu, Hebert  and Bittner teaches all the limitations of claim 28, and Dosluoglu further teaches the inductor ( e.g., 119a/b, Fig. 1) further comprises a first lateral side ( side of 119a near vdd, Fig. 1, or VDDPOWER side , Fig. 2)   opposite a second lateral side ( side of 119a near gnd, Fig. 1, GNDPOWER side, Fig. 2 ) , and a first end side ( side of 219 near Vout, Fig. 2) opposite a second end side ( side of 219 near LX, Fig. 2) ; the first switch ( 224 are near VDD, Fig. 2) is positioned adjacent to the first later lateral side (VDDPOWER side , Fig. 2); the second switch(226 near GND, Fig. 2)  is positioned adjacent the second lateral side ( GND power side, Fig. 2); the interconnection terminal is 
With regard to claim 32, the combination of Dosluoglu, Hebert and Bittner teaches all the limitations of claim 28.
Dosluoglu does not teach the capacitor is connected in series with the inductor.
However, Bittner further teaches the capacitor ( e.g., 16, Fig. 1) is connected in series with the inductor ( e.g., 15, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system on chip  of Dosluoglu , to configure the capacitor to be connected in series with the inductor, as taught by Bittner, in order to discharge excess or unwanted charge through the capacitor, maintain the voltage regulator at a predetermined voltage to satisfy the user’s requirements.

5. Claims 27 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Dosluoglu ( US US20160233192A1) , Hebert (US20080309442A1) and Bittner (US5568044B2)
  in further view of Doyle (US20140253279).
	With regard to claim 27, the combination of Dosluoglu, Hebert and Bittner  teaches all the limitations of claim 21, Dosluoglu further teaches the inductor includes a first inductor ( e.g., 119a, Fig. 6)  and a second inductor ( e.g., 419a, Fig. 6)  but not the first inductor includes a magnetic core with a first conductive winding thereabout, and wherein the second inductor includes the magnetic core with a second conductive winding thereabout 180° out of phase with the first conductive winding.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the module  of Claim 21  , to configure the first inductor to include a magnetic core with a first conductive winding thereabout, and configure the second inductor to include the magnetic core with a second conductive winding thereabout 180° out of phase with the first conductive winding, as taught by Doyle. The benefit of using a magnetic core is to increase the strength of magnetic field in an electromagnetic coil by a factor of several hundred times than it would be without the core. Further, using the multi-phase structure reduce the output current, improve the hot spot of the substrate, reduce the ripple current at the output, reduce the RMS-current power dissipation and reduce transitional losses.
With regard to claim 31, the combination of Dosluoglu, Hebert and Bittner  teaches all the limitations of claim 28, Dosluoglu further teaches the inductor includes a first inductor ( e.g., 119a, Fig. 6) and a second inductor ( e.g., 119b, Fig. 6), but not  wherein the first inductor includes a magnetic core with a first conductive winding thereabout, and wherein the second inductor includes the magnetic core with a second conductive winding thereabout 180° out of phase with the first conductive winding.
	However, Doyle  teaches the first inductor includes a magnetic core ( common core, [0012]) with a first conductive winding ( e.g., first set of windings, [0012])   thereabout, and wherein the second inductor(second discrete inductor [0012])   includes the magnetic core with 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system on chip  of claim 28, to the inductor includes first and second inductors, wherein the first inductor includes a magnetic core with a first conductive winding thereabout, and wherein the second inductor includes the magnetic core with a second conductive winding thereabout 180° out of phase with the first conductive winding, as taught by Doyle. The benefit of using a magnetic core is to increase the strength of magnetic field in an electromagnetic coil by a factor of several hundred times than it would be without the core. Further, using the multi-phase structure reduce the output current, improve the hot spot of the substrate, reduce the ripple current at the output, reduce the RMS-current power dissipation and reduce transitional losses.



Response to Argument
6. Applicant’s arguments with respect to claim(s) 1, 21, 28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
7. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lotfi (US9054086B2) teaches about semiconductor chip attached to the top of inductor with an conductive layer.
Moss (US20150070850A1) teaches about inductor stack on the power converter module
Iravani (US10069417B2) teaches about control ic on top of the inductor
Joshi (US20130221442A)  teaches about inductor on top of the regulator fet.1 tea
Chen (US20150116973A1) teaches about fet on top of the inductor



Cho (US 20150162297)  teaches about die attached to the inductor with die attachment material.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/PINPING SUN/Primary Examiner, Art Unit 2836